It is an honour for me to address the General Assembly and congratulate the President on his election, and to express our willingness to contribute to the success of his term. I wish first of all to emphasize Peru’s commitment to the Charter of the United Nations, to international peace and security, to sustainable development and to human rights, and to the achievement of sustainable peace. For that, we need to strengthen multilateralism, dialogue and cooperation.
For Peru, the United Nations is essential for building a peaceful and sustainable future, facing global challenges such as climate change, terrorism or corruption, and strengthening international governance in order to obtain a more humane, open and inclusive globalization. Peru is preparing to become a non-permanent member of the Security Council for the biennium 2018-2019. Our vocation for peace and respect for international law, effective collective security and adherence to the peaceful settlement of disputes will be the guiding principles of our action.
We are a developing country that has suffered terrorism at first hand. We are a firm defender of human rights and a promoter of democracy and the rule of law. We will give special attention to consolidating sustainable peace and preventing conflicts and humanitarian crises.
The proliferation of weapons of mass destruction and the possible access of terrorist groups to them are real threats. That is why we have signed the Treaty on the Prohibition of Nuclear Weapons, and we hope that all States possessing such weapons will adhere to that instrument.
We condemn the nuclear tests and ballistic missile launches by the Democratic People’s Republic of Korea, which today constitute the greatest threat to international peace and security. In the Security Council, we will support efforts to resume the Six-Party Talks in order to denuclearize the Korean peninsula.
Peru reaffirms its commitment to the Paris Agreement on Climate Change and its implementation. Our country is particularly vulnerable to the adverse effects of climate change, which is seen in ocean warming, shrinking glaciers and the impact on the availability of water resources, the loss of biodiversity and other extreme phenomena. Climate change is a real threat that knows no borders. So far this year Peru has suffered from the rain and flooding of the coastal El Nino, and the Caribbean and the United States have suffered a series of devastating hurricanes. That is why we support the initiative of President Emmanuel Macron of France to establish a Global Pact for the Environment.
Peru is also committed to achieving the Sustainable Development Goals. Accordingly, we presented our first voluntary national review in July, reporting on our progress in implementing the 2030 Agenda in line with our national priorities, circumstances and needs. Peru promotes, from a focus on rights, a social revolution aimed at eradicating poverty through quality public services. Ensuring access to water and sanitation is the first priority of our Government, which accounts for the participation of President Pedro Pablo Kuczynski in the High-level Panel on Water.
In line with the 2030 Agenda, we believe that corruption is also a global threat, one that erodes democratic governance and legal stability in our countries, diverts resources needed to finance development, generates disenchantment and mistrust in institutions and increases inequality. Aware of the need to confront that scourge together, Peru has proposed that democratic governance and the fight against corruption be the central themes of the Summit of the Americas to be held in Lima next April, with a view to adopting concrete measures to strengthen institutions and combat impunity.
The adoption of the standards and good practices of the Organization for Economic Cooperation and Development — which Peru aspires to join before 2021, the year of our bicentennial as an independent nation — will also contribute to strengthening our institutions and achieving the Sustainable Development Goals
Peruvians believe that democracy is indispensable for stability, peace, development and the defence and promotion of human rights and fundamental freedoms. Guided by that conviction, my country led the process that culminated in the adoption of the Inter-American Democratic Charter in 2001.
In our region, democracy is an inalienable right, which is why Peru remains profoundly concerned with the rupture of the democratic order and humanitarian crisis happening in Venezuela, as well as by the infringements on and abuses of citizens that have been reported by the United Nations High Commissioner for Human Rights. The solution to the grave crisis in Venezuela must be peaceful and be negotiated by the Venezuelans themselves. Any attempt, internal or external, to resort to force violates the principles of theCharter of the Organization and undermines genuine interest in defending democracy and respect for the rule of law, both domestically and internationally.
Along those lines, the Lima Group believes that the initiative of the Dominican Republic to bring together the Government and the opposition should be developed with good faith, rules, objectives, clear deadlines and guarantees of compliance, for which international accompaniment is essential.
To conclude, I wish to convey to the General Assembly that Peru will continue to work constructively to solve the problems we face and to bring about the future that our peoples long for and deserve.